Case: 20-40217       Document: 00515702379            Page: 1      Date Filed: 01/11/2021




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                              January 11, 2021
                                     No. 20-40217                               Lyle W. Cayce
                                  Conference Calendar                                Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Luis Arnoldo Curiel-Trevino,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                               No. 7:19-CR-1488-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Luis Curiel-Trevino has moved
   to withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Curiel-Trevino has
   filed a response. The record is not sufficiently developed to allow us to make


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-40217      Document: 00515702379           Page: 2    Date Filed: 01/11/2021




                                     No. 20-40217


   a fair evaluation of Curiel-Trevino’s claim of ineffective assistance of
   counsel; we therefore decline to consider the claim without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief, relevant portions of the record, and
   Curiel-Trevino’s response. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly, the
   motion to withdraw is GRANTED, counsel is excused from further respon-
   sibilities herein, and the appeal is DISMISSED. See 5th Cir. R. 42.2.
   Curiel-Trevino’s motion for leave to file an out-of-time supplemental re-
   sponse or for a stay is DENIED.




                                          2